DETAILED ACTION
This action is in response to the amendment on 02/04/2021.
The terminal disclaimer filed and approved on 02/04/2021 obviates the double patenting rejection made in the prior office action.
The amendments made to claim 1 overcomes the previous 35 U.S.C. 101 rejection. Therefore, the 35 U.S.C. 101 rejection in the prior office action has been obviated.
Since applicant has not provided clear priority dates for newly added claim limitations, the priority dates listed below are based on review of the parent applications and determination of proper support for these limitations as required by 35 U.S.C. 112(a).

Response to Amendment
Applicant’s amendment filed on 02/04/2021 has been entered. Claims 1, 4, 10, 12, 13, 15, 18, 24, 26 and 27 have been amended. No claims have been canceled. No claims have been added. Claims 1 – 28 are still pending in this application, with claims 1 and 15 being independent.
Priority
The priority date for the following newly added limitation in claim 1 is determined to be 08/08/2006 (Provisional Application 60/836,465): synchronize uploaded media files from respective media submitters with a media file acquisition system (The general methodology for obtaining and synchronizing artist data involves obtaining information about an artist and then obtaining performance data that is associated with the artist. Artist information generally takes the form of a profile that contains personal information about the artist whereas the performance data is a media file (e.g., audio, video, and/or text) that is provided by the artist or a person 
The priority date for the following newly added limitations in claims 1 and 15 is determined to be 02/20/2020 (Application no. 16/796,833): “determine that a selected media submitter meets a threshold value or condition comprising a quantity of views of media files of the selected media submitter; and based at least in part on the determination that the selected media submitter meets the threshold value or condition comprising a quantity of views of media files of the selected media submitter, provide a first offer of services to the selected media submitter” (For a performance data exposed to the community for feedback (e.g., via a website, an app, podcast, or otherwise), viewer feedback may be monitored and analyzed. Such feedback may include one or more of views, number of likes, positive or negative textual or icon comments, number of friends, fans, and/or some other measure of popularity. At step 604, the content generating user is selected on reaching a predetermined threshold condition or value of feedback generated from community rankings and feedback mechanisms. Any manner of determining a threshold condition or value for selecting content generating user including 
Additionally, for claim 1, the priority dates for the limitations reciting “the selected media submitter” are determined to have the priority date of 02/20/2020 (Application no. 16/796,833) for similar reasons discussed above.
The priority date for the following newly added limitations in claims 15 is determined to be 03/18/2007 (Application no. 11/687,658): “track downloads of media files associated with the selected media submitter to the user devices and provide proceeds to the selected media submitter based at least in part on a number of downloads of media files associated with the selected media submitter to user devices; and provide proceeds to the selected media submitter based in least in part on user subscriptions.” (Determination of percentage for apportioning revenue takes place periodically at step 203. Percentage is based on a sliding scale in which higher percentage of revenue is apportioned to the user account for a higher number of advertisement viewings 203a, digital downloads 203b, and referrals 203c. The determination of percentage may give a greater weight to one or more scores tracked from, for example, advertisement viewing 203a and digital media download of the artist's performance data 203b, Application no. 11/687,658, paragraph 23)    
The priority date for the following, newly added limitation in claims 10 and 24 is determined to be 08/08/2006 (Provisional Application 60/836,465: determine a ranking with respect to at least one media file within a specific subject matter category (The artist community is configured to offer a feature whereby artists may: 1) visit other profiles, and listen to, or in the event they have uploaded a video watch, other artists performances and invite them to have a “Jam Session” (basically an invitation to play music together for fun), “Join My Band” or “Let’s 
To expedite prosecution, the priority date of 08/08/2006 is used for the remaining limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 9, 11, 14 – 16, 19, 20, 22, 23, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Starr et al. (US 2006/0287916) (“Starr”) in view of Strompolos et al. (US 2014/0278968) (“Strompolos), and further in view of Sasaki (US 2002/0026381) and further in view of Gupte (US 2006/0282389).
For claim 1, Starr discloses a content distribution system (Abstract), the content distribution system comprising: a data repository (shared storage device on media platform) configured to store uploads of a plurality of media files of media submitters content item generator/media owner) ([0058] [0129] [0132 – 0137]), including one or more media files comprising performance data (video, movie, music originally recorded, created or otherwise made available by an artist, [0065] [0129]); and a computer system (Fig.1A and Fig.1B) 
However, Strompolos discloses system and method for facilitating user generated content (Abstract), comprising: determining if one or more media submitters (media content creators who have uploaded videos to the media distribution system, [0021] [0025]) meets a threshold value or condition comprising a quantity of view of media files of the selected media submitter (the group of media content creators can be users who have been identified by the campaign management system as producing quality media content and having at least a threshold level of notoriety/popularity among content consumers e.g. users whose videos receive at least an average threshold number of views within a period of time of having been uploaded to the media distribution system 108, [0025]); providing a first offer of services to the selected media submitter based at least in part on the determination that a selected media submitter meets a threshold value or condition comprising a quantity of views of media files of the selected media submitter (the campaign management system 102 receive the information for the campaign and can proceed to select, based at least in part on the received information one  or more content creators from a group of media content creators to provide with opportunities e.g. invitations, offers to create media content for the campaign, [0025] [0027]); and enabling one or more 
Additionally, Sasaki discloses a content disclosing support system (Abstract), wherein media (content including picture images, [0014]) files uploaded by media submitters (content providers) ([0060 – 0064]) are synchronized with a media file acquisition system (content disclosing support server, Fig.1, 20) (the content disclosing support server 20 receives the registration information such as the content, it executes a registration of the content by storing the entered information in a database managed by the server, wherein registration enables the content to be accessed by the public, [0065 – 0070]); downloads of media files associated with a selected media submitter to the user devices are tracked (the content provider is to be paid the amount of money calculated as follows… multiply the calculated value by the total number of downloads with respect to the contents provided by a specific content provider within the specified period of time, [0012] [0013] [0025]); and proceeds are provided to the selected media submitter based at least in part on a number of downloads of media files associated with the selected media submitter to the user devices (the content provider is to be paid the amount of money calculated as follows… multiply the calculated value by the total number of downloads with respect to the contents provided by a specific content provider within the specified period of time, [0012] [0013] [0025]).
Moreover, Gupte discloses a payment apparatus for use in a digital distribution system (Abstract), wherein a media submitter (media content creator, [0040]) is provided proceeds based 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Starr’s invention in the same way that Strompolos’ invention has been improved to achieve the following predictable results for the purpose of further facilitating the creation and/or distribution of user-generated content (Starr, [0005] [0006]) (Strompolos, [0002 – 0004]): determine that a selected media submitter meets a threshold value or condition comprising a quantity of views of media files of the selected media submitter based at least in part on the determination that the selected media submitter meets the threshold value or condition comprising a quantity of views of media files of the selected media submitter;  a selected media submitter meeting a threshold value or condition is determined; and based at least in part on: the determination that the selected media submitter meets the threshold value or condition, provide a first offer of services to the selected media submitter, wherein one or more services are enabled to be provided to all media submitters including the selected media submitter.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Starr and Strompolos in the same way that Sasaki’s invention has been improved to achieve the following predictable results for the purpose of further facilitating the creation and/or distribution of user-generated content (Starr, [0005] [0006]) (Sasaki, [0001 – 0006]): track downloads of media files associated with media submitters, including a selected media submitter, to user devices; provide proceeds to media submitters, including a selected media submitter, based at least in part on a number of downloads of media files associated with the selected media submitter to user devices


For claim 15, Starr discloses a content distribution system (Abstract), the content distribution system comprising: a data repository (shared storage device on media platform) configured to store uploads of a plurality of media files of media submitters content item generator/media owner) ([0058] [0129] [0132 – 0137]), the plurality of media files comprising performance data (video, movie, music originally recorded, created or otherwise made available by an artist, [0065] [0129]); and a computer system (Fig.1A and Fig.1B) configured to: provide access to media files of media submitters stored on the media file data repository to a plurality of user devices ([0060] [0062] [0063] [0065]); deliver at least one media file from the plurality of media files stored in the media file data repository and associated with a selected media submitter to at least one user device ([0058] [0060] [0062] [0063]); deliver one or more advertisements to said at least one user device and associate said advertisements with the at least one media file associated with the selected media submitter ([0058] [0060] [0062] [0063] [0078] [0079]); and enable participation of the selected media submitter in a proceeds-sharing (revenue sharing) program based on the associated advertisements ([0095]), the proceed sharing program having at least one proceed calculation based on user interaction with the associated advertisements (relatively accurate measures of interactions associated with playing of the 
However, Strompolos discloses system and method for facilitating user generated content (Abstract), wherein it is determined if one or more media submitters (media content creators who 
Additionally, Sasaki discloses a content disclosing support system (Abstract), wherein downloads of media (content including picture images, [0014]) files associated with a selected media submitter (content providers)to the user devices are tracked (the content provider is to be paid the amount of money calculated as follows… multiply the calculated value by the total number of downloads with respect to the contents provided by a specific content provider within the specified period of time, [0012] [0013] [0025]); and proceeds are provided to the selected media submitter based at least in part on a number of downloads of media files associated with the selected media submitter to the user devices (the content provider is to be paid the amount of money calculated as follows… multiply the calculated value by the total number of downloads 
Moreover, Gupte discloses a payment apparatus for use in a digital distribution system (Abstract), wherein a media submitter (media content creator, [0040]) is provided proceeds based at least in part in user subscriptions (user/viewer payment plan includes a recurring fee, [0042] [0043] [0089] [0169] [0171] [0186]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Starr’s invention in the same way that Strompolos’ invention has been improved to achieve the following predictable results for the purpose of further facilitating the creation and/or distribution of user-generated content (Starr, [0005] [0006]) (Strompolos, [0002 – 0004]): determine that one or more of the media submitters meets a threshold condition using the determined quantity of views with respect to one or more of the media files of the plurality of media files; based at least in part on the determination that the one or more media submitters meets the threshold value or condition using the determined quantity of views with respect to one or more of the media files of the plurality of media files, provide an offer of services to the one or more media submitters.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Starr and Strompolos in the same way that Sasaki’s invention has been improved to achieve the following predictable results for the purpose of further facilitating the creation and/or distribution of user-generated content (Starr, [0005] [0006]) (Sasaki, [0001 – 0006]): track downloads of media files associated with media submitters, including a selected media submitter, to user devices; provide proceeds to 
Furthermore, it would have been obvious to one of ordinary skill in the art the time of applicant’s filing to improve the invention disclosed by the combination of Starr, Strompolos and Sasaki in the same way that Gupte’s invention has been improved to achieve the following predictable results for the purpose of further facilitating the creation and/or distribution of user-generated content (Starr, [0005] [0006]) (Sasaki, [0001 – 0006]): provide proceeds to the media submitters, including a selected media submitter, based in least in part on user subscriptions.

For claims 2 and 16, Star further discloses, wherein the computer system is further configured to determine a service level (Starr, the amount of revenue received as service level) provided to a given media submitter based at least in part on differently weighted interactions (Starr, user ratings, wherein ratings are user specific) related to the given media submitter's media files ([0148 – 0150]).
For claims 5 and 19, Strompolos further discloses, wherein determining that the selected media submitter meets the threshold value or condition is based at least in part on an aggregate number of views of media files of the selected media submitter, (Strompolos, the group of media content creators can be users who have been identified by the campaign management system as producing quality media content and having at least a threshold level of notoriety/popularity among content consumers e.g. users whose videos receive at least an average threshold number of views within a period of time of having been uploaded to the media distribution system 108, [0025]).


For claims 8 and 22, Starr further discloses, wherein the computer system is further configured to enable users to access media files of at least one media submitter via a search engine (Starr, [0007] [0009]).
For claims 9 and 23, Starr further discloses, wherein the computer system is further configured to provide the selected media submitter online, automated media production services (Starr, media segments can be edited on the media platform using the media editor, [0135]).
For claims 11 and  25, Starr further discloses, wherein the computer system is further configured to enable uploaded media files to be provided to users via a third party distribution network (affiliate, [0098]).

For claims 14 and 28, Starr further discloses, the operations further comprising monitoring activations related to content, wherein at least one service offer is provided to the media submitter based at least in part on the monitored activations (Starr, revenue is provided when sessions are played and viewed in their entirety, wherein the activations are related to playback including stopping, pausing, etc., [0082] [0086]).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Starr et al. (US 2006/0287916) (“Starr”) in view of Strompolos et al. (US 2014/0278968) (“Strompolos), .
For claims 3 and 17, the combination of Starr, Strompolos, Sasaki and Gupte fails to teach, wherein the computer system is further configured to transmit an electronic notification to enable at least one service to be initiated.
However, Ishii discloses an artist investment system (Abstract), wherein a computer system (server, Fig.1, 10; [0066]) is configured to transmit an electronic notification to a music firm (Fig.1, 31; [0064] [0071]) to enable at least one service (artist introduced to a music firm to be debuted) to be initiated ([0076 – 0084] [0086] [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the combined teachings of Starr, Strompolos, Sasaki and Gupte in the same way that Ishii’s invention has been improved to achieve the predictable results of  the computer system being further configured to transmit an electronic notification to enable at least one service to be initiated for the purpose of further facilitating the creation and/or distribution of user-generated content (Starr, [0005] [0006]) (Sasaki, [0001 – 0006]).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Starr et al. (US 2006/0287916) (“Starr”) in view of Strompolos et al.( US 2014/0278968) (“Strompolos), and further in view of Sasaki (US 2002/0026381), and further in view of Gupte (US 2006/0282389) and further in view of Skinner  (US 2004/0107137).
For claims 4 and 18, the combination of Starr, Strompolos, Sasaki and Gupte further discloses wherein the computer system is further configured to: record instances or scores of advertisement viewings (Starr, media segment 102 may be associated with an advertisement tag.. 
However, the combination of Starr, Strompolos, Sasaki and Gupte further discloses wherein the media submitter is an affiliate (Starr, the affiliate may process its own media through the media platform 100 [0098 – 0100]).
Additionally, Skinner discloses an automated web ranking system (Abstract), wherein instances of advertisement viewing are recorded in a database (OMM, Fig.2, 36) associated with the affiliate ([0011] [0043] [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Starr, Strompolos, Sasaki and Gupte in the same way that Skinner’s automated web ranking system has been improved to achieve the predictable results of the instances of advertisement viewings being additionally recorded in an account (database) of a selected media submitter (affiliate) for the purpose of increasing the revenue streams for an entity which operates a media platform to associate media/content with advertisers while reducing costs by outsourcing the development and maintenance associated with web hosting (Starr, [0098] [0130]).
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Starr et al. (US 2006/0287916) (“Starr”) in view of Strompolos et al. (US 2014/0278968) (“Strompolos), and further in view of Sasaki (US 2002/0026381) and further in view of Gupte (US 2006/0282389), and further in view of Faber et al. (US 2007/0165841) (“Faber”).
For claims 7 and 21, the combination of Starr, Strompolos, Sasaki and Gupte fails to teach, wherein the computer system is further configured to enable users to communicate with the selected media submitter via an interface provided via a profile page of the selected media submitter.
However, the combination of Star, Strompolos, Sasaki and Gupte further discloses wherein a selected media submitter (Starr, member of a social networking site) has a profile page (Starr, member’s webpage, [0305]).
Additionally, Faber discloses a system for enabling prospects to contact sponsoring advertisers (Abstract), wherein an interface (call button) is provided on a user’s home page to enable others to communicate with the user associated with the home page, [0030] [0042 – 0044] [0057 [0059 - 0064] [0068] [0081] [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Star, Strompolos, Sasaki and Gupte with Faber’s teachings so that users are enabled to communicate with the selected media submitter (Starr. member of a social network site) via an interface provided via a profile page of the selected media submitter for the purpose of providing a service to people who wish to make connections for real time communication anonymously and conveniently (Faber, [0025]).

Claims 10, 12, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Starr et al. (US 2006/0287916) (“Starr”) in view of Strompolos et al.( US 2014/0278968) (“Strompolos), and further in view of Sasaki (US 2002/0026381) and further in view of Gupte (US 2006/0282389) and further in view of Maruyama (US 2006/0167751).
For claims 10 and 24, the combination of Starr, Strompolos, Sasaki and Gupte fails to teach, wherein the computer system is further configured to determine a ranking with respect to at least one media file within a specific subject matter category.
However, Maruyama discloses a method and apparatus for distributing music  (Abstract), wherein media file (music) is ranked within a specific subject matter category (Fig.11 and Fig.14; [0038] [0039] [0043] [0044] [0053] [0054] [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Starr, Strompolos, Sasaki and Gupte with Maruyama’s teachings so that the computer system is further configured to determine a ranking with respect to at least one media file within a specific subject matter category for the purpose of further facilitating the creation and/or distribution of user-generated content (Starr, [0005] [0006]) (Maruyama, [0008] [0009]).

For claims 12 and 26, the combination of Starr, Strompolos, Sasaki and Gupte fails to teach, wherein the threshold value relates in part to a ranking of a submitted media file, comprising a performance, within a first category.
However, Maruyama discloses a method and apparatus for distributing music  (Abstract), wherein  a ranking of media file, comprising a performance (music), within a first category (Fig.11 and Fig.14; [0038] [0039] [0043] [0044] [0053] [0054] [0068]) is associated, in part, to a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Starr, Strompolos, Sasaki and Gupte with Maruyama’s teachings so that the computer system is further configured to determine a ranking with respect to at least one media file, comprising  a performance, within a category, wherein the threshold value further relates in part to the ranking for the purpose of further facilitating the creation and/or distribution of user-generated content (Starr, [0005] [0006]) (Maruyama, [0008] [0009]) by enabling proceeds to be provided to the media submitter based on the submitted media file (Sasaki, [0012] [0013] [0025]).

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Starr et al. (US 2006/0287916) (“Starr”) in view of Strompolos et al. (US 2014/0278968) (“Strompolos), and further in view of Sasaki (US 2002/0026381), and further in view of Gupte (US 2006/0282389) and further in view of Cole et al. (US 2006/0229893).
For claims 13 and 17, the combination of Starr, Strompolos, Sasaki and Gupte fails to teach, wherein the threshold value relates in part to a quantification of submitted positive feedback.
However, Cole discloses a system for brokering creative content online (Abstract), wherein an uploaded media file comprises performance data (music, [0003] [0028]); it is determined that a selected media submitter (content creator, [0015]) meets a threshold or condition (score based on review of the creative content exceeds a predetermined threshold, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Starr, Strompolos, Sasaki and Gupte invention in the same way that Cole’s invention has been improved to achieve the following predictable results for the purpose of insuring a media submitters (artist, author, etc.) financial success by providing a way to connect a media submitter to professionals in the art industry (Cole, [0003 - 0005]): a selected media submitter meeting a threshold value or condition additionally comprises meeting a threshold value or condition determined using an obtained feedback (Starr, user rating, [0148]), wherein the threshold value relates in part to a quantification of the submitted positive feedback; and based at least in part on the determination that the selected media submitter meets the threshold value or condition using the obtained feedback, provide an offer of services to the selected media submitter.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 28 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONIA L GAY/Primary Examiner, Art Unit 2657